UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED JUNE 30, 2014 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO Commission File Number 000-08187 NEW CONCEPT ENERGY, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 75-2399477 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1reeway Suite 300 Dallas, Texas (Address of principal executive offices) (Zip Code) (972) 407-8400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: RNo: £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes: £No: R Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $.01 par value 1,946,934 shares (Class) (Outstanding at August 9, 2014) 1 NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES Index to Quarterly Report on Form 10-Q Period ended June 30, 2014 PART I:FINANCIAL INFORMATION Item 1.Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 5 Consolidated Statements of Cash Flows 6 Notes To Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 13 Item 4.Controls and Procedures 13 PART II:OTHER INFORMATION 14 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 6.Exhibits 15 Signatures 16 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) (amounts in thousands) June 30, 2014 December 31, 2013 Assets Current assets Cash and cash equivalents $ $ Accounts receivable from oil and gas sales Other current assets Total current assets Oil and natural gas properties (full cost accounting method) Proved developed and undeveloped oil and gas properties, net of depletion Property and equipment, net of depreciation Land, buildings and equipment - oil and gas operations Other Total property and equipment Other assets (including $124 and $161 due from related parties in 2014 and 2013) Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NEW CONCEPT ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS - CONTINUED (unaudited) (amounts in thousands, except share amounts) June 30, 2014 December 31, 2013 Liabilities and stockholders' equity Current liabilities Accounts payable - trade $ $ Accrued expenses Current portion of long term debt Total current liabilities Long-term debt Notes payable less current portion Asset retirement obligation Total liabilities Stockholders' equity Preferred stock, Series B 1 1 Common stock, $.01 par value; authorized, 100,000,000 shares; issued and outstanding, 1,946,935 shares at June 30, 2014 and December 31, 2013 20 20 Additional paid-in capital Accumulated deficit ) ) Total liabilities & equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 NEW CONCEPT ENERGY, INC AND SUBSIDIARIES CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) (amounts in thousands, except per share data) For the Three Months ended June 30, For the Six Months ended June 30, Revenue Oil and gas operations, net of royalties $ Real estate operations Operating expenses Oil and gas operations Real estate operations Lease expense Corporate general and administrative Operating earnings (loss) Other income (expense) Interest income 1 2 2 8 Interest expense ) Recovery of bad debt expense - - Other income (expense), net ) (2 ) ) Other income (expense) ) $ ) $ $ ) $ Net income (loss) applicable to common shares $ ) $ $ ) $ Net income (loss) per common share-basic and diluted Weighted average common and equivalent shares outstanding - basic The accompanying notes are an integral part of these consolidated financial statements. 5 NEW CONCEPT ENERGY, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (amounts in thousands) For the Six Months Ended June 30, Cash flows from operating activities Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities Depreciation, depletion and amortization Accretion of asset retirement obligation - - Changes in operating assets and liabilities Other current and non-current assets ) ) Accounts payable and other liabilities ) Net cash provided by (used) in operating activities ) Cash flows from investing activities Investment in oil and gas ) ) Fixed asset additions ) ) Real estate held for investment ) - Net cash provided by (used in) investing activities ) ) Cash flows from financing activities Proceeds from loans 16 Payment on notes payable ) ) Net cash provided by (used in) financing activities 8 (1
